NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTURO BELTRAN,                                 No.    18-55528

                Petitioner-Appellant,           D.C. No.
                                                2:13-cv-01624-JLS-LAL
 v.

CRAIG KOENIG, Acting Warden,                    MEMORANDUM*

                Respondent-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Louise A. Lamothe, Magistrate Judge, Presiding

                           Submitted August 10, 2020**
                              Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and M. WATSON,***
District Judge.

      Petitioner Arturo Beltran appeals the district court’s denial of his habeas

petition under 28 U.S.C. § 2254, contending that the state court magistrate judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
rejection of his plea agreement violated the Fourteenth Amendment’s Due Process

Clause.

      The California state court magistrate judge rejected Petitioner’s waiver of

rights form, which Petitioner had signed pursuant to a proposed 24-year plea

agreement, after Petitioner stated on the record that he did not understand all the

“constitutional rights and consequences” in the waiver. The state court magistrate

judge also denied Petitioner’s counsel’s requests for additional time, and his

request to renew the motion to change his plea. Petitioner later entered a not-guilty

plea and proceeded to trial where he testified on his own behalf. The state court

trial judge sentenced Petitioner to 130 years to life in state prison.

      On direct appeal, the California Court of Appeals denied Petitioner’s Due

Process claim, finding it to be procedurally defaulted under California law. It

further found that Petitioner did not establish that the magistrate judge’s rejection

of the plea agreement caused prejudice, as defined by the California Supreme

Court. The California Supreme Court denied review of the petition on September

19, 2012.

      On March 7, 2013, Petitioner filed a federal habeas petition in the Central

District of California, which he later amended. On August 22, 2017, the federal

magistrate judge issued a report and recommendation (“R&R”) recommending that

the habeas petition be denied. The district court judge adopted the R&R on March


                                           2
6, 2018. This court granted a certificate of appealability on the issue of “whether

appellant was deprived of due process when the [state] trial court refused to accept

appellant’s plea, including whether this claim is procedurally defaulted.”

      This court reviews de novo a district court’s denial of a petition for habeas

corpus. Curiel v. Miller, 830 F.3d 864, 868 (9th Cir. 2016). “We may affirm the

district court’s decision on any ground supported by the record, even if it differs

from the district court’s rationale.” Lambert v. Blodgett, 393 F.3d. 943, 965 (9th

Cir. 2004). Petitioner asserts that the district court improperly applied 28 U.S.C.

§ 2254(d) to the merits of his Due Process claim. He further contends that the

California Court of Appeal’s finding of procedural default does not bar habeas

relief because it was not a “clear, consistently applied, and well-established”

procedural rule. See Scott v. Schriro, 567 F.3d 573, 580 (9th Cir. 2009). We need

not decide these issues, however, because Petitioner’s claim is not cognizable in

habeas.

      Petitioner has failed to assert a federal constitutional violation. “It is

axiomatic that habeas relief lies only for violations of the Constitution, laws, or

treaties of the United States . . . .” Loftis v. Almager, 704 F.3d 645, 647 (9th Cir.

2012). The analysis for a Due Process violation generally proceeds in two steps:

“We first ask whether there exists a liberty or property interest of which a person

has been deprived, and if so we ask whether the procedures followed by the state


                                           3
were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011)

(citation omitted); see also Schroeder v. McDonald, 55 F.3d 454, 462 (9th Cir.

1995) (“A due process claim is cognizable only if there is a recognized liberty or

property interest at stake.”).

      The Supreme Court has held that “there is no constitutional right to [a] plea

bargain.” Weatherford v. Bursey, 429 U.S. 545, 561 (1977); see Missouri v. Frye,

566 U.S. 134, 148–49 (2012) (“[A] defendant has no right to be offered a plea . . .

nor a federal right that the judge accept it.” (internal citations omitted)). Because

there is no constitutional right to having one’s plea agreement accepted, Petitioner

has failed to present a constitutional issue cognizable for habeas review. See

Loftis, 704 F.3d at 648 (finding the petitioner could not obtain habeas relief

because the state court’s failure to follow procedural rules did “not present a

constitutional issue cognizable under 28 U.S.C. § 2254”).

      AFFIRMED.




                                           4